Exhibit 10.10

 

THIS AGREEMENT is made on 8 October 2009

 


BETWEEN


 

(1)                         MGT CAPITAL INVESTMENTS LIMITED incorporated and
registered in England and Wales with company number 07034382 whose registered
office is at 66 Hammersmith Road, London, W14 8UD (the “Lender”); and

 

(2)                         MONEYGATE GROUP LIMITED (Company registered number
06599555) whose registered office is at 1 The Bulrushes, Woodstock Way, Boldon
Business Park, Boldon Colliery, Tyne & Wear N35 9PF (the “Borrower”).

 

RECITALS

 

The Lender has agreed to lend to the Borrower and the Borrower has agreed to
accept a working capital loan in the sum of £250,000 on the terms and subject to
the conditions hereinafter appearing.

 

1.                              DEFINITIONS AND INTERPRETATION

 

In this Agreement unless the context otherwise requires:

 

“Effective Date”

means the date of this agreement

 

 

“Loan”

means the sum of £250,000 owed by the Borrower to the Lender from time to time
pursuant to this Agreement;

 

 

“Borrower’s Bank Account”

The bank account of the Borrower details of which are; Lloyds Banking Group,
Grey Street Branch, Newcastle Upon Tyne Account Number: 00261632 Sort Code:
30-93-71

 

 

“Purpose”

means working capital for the Borrower in

 

1

--------------------------------------------------------------------------------


 

 

connection with its business

 

 

“Term”

means 12 months from the Effective Date

 

2.                                                      PURPOSE OF LOAN

 

Subject to the terms of this Agreement the Lender will within 2 days of the
Effective Date pay the Loan into the Borrower’s Bank Account in connection with
the Purpose.

 

3.                                                      CONDITIONS PRECEDENT

 

The Borrower shall not make any payments of more than £50,000 as one payment at
any time from the Loan without the prior written consent of MGT, such consent
not to be unreasonably withheld.

 

4.                                                      REPAYMENT

 

The Borrower shall repay the Loan to the Lender in full at the end of the Term
or such other period as may be agreed between the parties in writing.

 

5.                                                      INTEREST

 

5.1                                               The Borrower shall not pay
interest to the Lender on the amount of the Loan

 

5.2                                               In the event of default by the
Borrower in the payment of any sum due pursuant to this Agreement on the due
date for payment the Borrower shall pay interest on that sum from the due date
for such payment until actual payment (whether before or after judgment) at the
rate of 7% per annum payable to the Lender.

 

6.                                                      SECURITY

 

The Loan shall be secured.

 

7.                  WAIVER

 

Time shall be of the essence in respect of the Borrower’s obligations under or
in respect of the Loan but no failure by the Lender to exercise, or delay by the
Lender in exercising, any right or remedy under or in respect of this Agreement
shall operate as

 

2

--------------------------------------------------------------------------------


 

a waiver of it, nor shall any single partial or defective exercise by the Lender
of any such or remedy preclude any other or further exercise of that or any
other right or remedy.

 

8.                                                      LAW

 

This Agreement shall be governed and construed in accordance with by English law
and the parties hereto submit to the exclusive jurisdiction of the English
courts in connection with any dispute related to or connected with this
Agreement.

 

/s/ Tim Paterson-Brown

 

For and on behalf of

 

MGT CAPITAL INVESTMENTS LIMITED

 

 

 

 

 

/s/ Dennis Reed

 

For and on behalf of MONEYGATE GROUP LIMITED

 

 

3

--------------------------------------------------------------------------------